DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I and Species 1 (including claims 20-30) in the reply filed on 12/20/21 is acknowledged.  The traversal is on the ground(s) that “In fact, pursuant to 37 CFR 1.475 the claims are entitled to be considered to be drawn to the same invention since they are in fact in compliance with the first requirement stated by the Examiner, because they drawn to “a product and a process specially adapted for the manufacture of said product”.”.  This is not found persuasive wherein as noted in the first requirement “Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.” and Groups I and II (and Species I and II) lack unity of invention as there is no technical relationship among the inventions involving one or more of the same or corresponding special technical features for the reasons as set forth in the requirement for restriction.  Applicants further argue, “The Examiner’s conclusion that an aspect ratio of greater than 5 is obvious is traversed over the prior art of record. Specifically, Kose’s teaching of an exemplary thickness of about 4 being obvious is traversed. The specification as discussed above supplies substantial evidence that the claimed aspect ratio is not obvious. An aspect ratio of about 4 represents a significantly smaller than the claimed ratio of at least 5 which is not obvious.”.  This is not found persuasive wherein “about 4” and “not less than 5” are well within that which is considered merely close as evidenced by MPEP 2144.05 and see in particular “I. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the polymeric metal surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears “the polymeric metal surface” is - - the polymeric material surface - -.  This is the interpretation given the limitation.
Claim 22 recites the limitation “the polymeric metal surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears “the polymeric metal surface” is - - the polymeric material surface - -.  This is the interpretation given the limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2014-051041 and see also the machine translation) in view of Maier et al. (U.S. Patent Application Publication 2011/0177286).
Ikeda discloses a hybrid composite material having a metal surface (12 of 10) and a polymeric material surface, the metal surface having depressions with diameters and structure depths in a micrometer range (Paragraphs 0015 and 0016) and are at least partially filled with polymeric material (20), so that metal surface regions of the depressions are at least partially covered directly with the 
As to the limitations in claim 20 of “microstructured depressions” and “metal surface regions of the microstructured depressions include nanostructures”, Ikeda suggests the depressions are microstructured depressions (e.g. formed using a pulsed laser) to increase the bonding strength between the metal surface and polymeric material surface (Paragraphs 0026-0031 and the Examples) without expressly teaching at least wherein metal surface regions of the microstructured depressions include nanostructures.  It is well understood in the same art of hybrid composite material having a metal surface (3) and a polymeric material surface to ensure improved adhesion between the surfaces that is reliably and permanently tight by including nanostructures (9), in addition to the microstructures (8), are overlaid over the microstructures formed on the metal surface (e.g. formed using a pulsed laser) as taught by Maier (Figures 1-3 and Paragraphs 0008, 0010, 0013, 0026, and 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the depressions taught by Ikeda are microstructured depressions and wherein metal surface regions of the microstructured depressions include nanostructures as is consistent with that suggested by Ikeda and to 
Regarding claim 21, Ikeda teaches the polymeric material surface comprises for example thermoplastic, i.e. a polymer that may transition from a flowable phase to a solid phase (Paragraph 0032).  
Regarding claim 22, Ikeda teaches the polymeric material surface comprises a hybrid material including a polymeric material matrix containing at least one of a fiber, solid particles or a dispersed content (Paragraphs 0036-0039).  
Regarding claim 23, the claims are directed to a product wherein the patentability of a product does not depend on its method of production (See MPEP 2113).  The microstructured and the nanostructured depressions taught by Ikeda as modified by Maier are capable of having been provided in the metal surface by removal with a pulsed laser (including as evidenced by Ikeda and Maier teaching the same).  
Regarding claim 24, the claims are directed to a product wherein the patentability of a product does not depend on its method of production (See MPEP 2113).  The metal surface regions taught by Ikeda as modified by Maier are capable of having been covered with a surface of the polymeric material which is flowable and subsequently solidifies (including as evidenced by Ikeda at paragraph 0043).  
Regarding claim 25, the depressions as shown in Figures 3-5 of Ikeda that are microstructured and nanostructured as shown in Figure 2 of Maier (see also paragraphs 0004 and 0013 of Maier) are considered to result in at least a part of the microstructured depressions taught by Ikeda as modified by Maier have microstructured metallic surface regions joined to the polymeric material surface by a form-fitting connection, and an adhesive bonding surface connection between the nanostructures on the metallic surface and the polymeric material surface (it being further noted the microstructured and nanostructured depressions taught by Ikeda as modified by Maier have microstructured metallic surface 
Regarding claim 29, Maier (and thus Ikeda as modified by Maier) does not expressly teach at least one of the adhesion forces and covalent bonding forces acting between nanostructured metallic surface regions of the microstructured depressions and the polymeric material surface of the joining partner are increased by at least 10 % compared with metallic surface regions that do not include nanostructures, and the Office is unequipped to perform such a comparison.  However, the nanostructures as taught by Maier are consistent and in agreement with the instant claims and specification both in how they are provided such as by removal with a pulsed laser (Paragraph 0011 and instant claim 23) and in resulting structure (see Figure 2 of Maier and Figure 2a of the instant invention) so that just as in the instant invention at least one of the adhesion forces and covalent bonding forces acting between nanostructured metallic surface regions of the microstructured depressions and the polymeric material surface of the joining partner are increased by at least 10 % compared with metallic surface regions that do not include nanostructures so is considered the same result in Ikeda as modified by Maier.  Alternatively, the following rejection is made in the event it is considered Ikeda as modified by Maier do not necessarily teach the limitations of the claim as set forth above.  Maier teaches the nanostructure is to be situated in a way that it is located on the microstructure to produce a surface structure ensuring the improved adhesion (Paragraph 0008) and including through the selection of appropriate parameters the desired surface structure is provided (Paragraph 0012) so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 30, the depressions taught by Ikeda have dimensions between 1 µm and 1000 µm (Paragraph 0015) and the nanostructures as taught by Maier have dimensions between 100 nm and 1000 nm (Paragraph 0010).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Maier as applied to claims 20-25, 29, and 30 above, and optionally further in view of Heilmann et al. (WO 2015/185540 with U.S. Patent Application Publication 2017/0136660 from the same patent family used as a translation).
Regarding claim 26, Maier (and thus Ikeda as modified by Maier as set forth above) does not expressly state the nanostructures are spaced at periodic intervals over a flat area, and the Office is unequipped to test Ikeda as modified by Maier for this result.  However, the nanostructures as taught by Maier are consistent and in agreement with the instant claims and specification both in how they are provided such as by removal with a pulsed laser (Paragraph 0011 and instant claim 23) and in resulting structure (see Figure 2 of Maier and Figure 2a of the instant invention and further see Figure 5(b) of Ikeda including formed over a flat area) so that just as in the instant invention the nanostructures are spaced at periodic intervals over a flat area so is considered the same result in Ikeda as modified by Changes in Shape”) and optionally further such shape/configuration known to those of ordinary skill in the art of nanostructures overlaid over microstructures as evidenced by Heilmann.
Regarding claims 27 and 28, Maier (and thus Ikeda as modified by Maier as set forth above) does not expressly teach the microstructured depressions of the metal surface having nanostructures include microstructured depressions enlarged by at least a surface enlargement factor of 1.5 due to contact with the nanostructures and further the surface enlargement equals: 3 ± 0.5, and the Office is unequipped to test Ikeda as modified by Maier for this result.  However, the nanostructures as taught by Maier are consistent and in agreement with the instant claims and specification both in how they are .
Claims 20-25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kose et al. (WO 2015/188798 with U.S. Patent Application Publication 2017/0136668 from the same patent family used as a translation) in view of Ikeda and Maier.
Kose discloses a hybrid composite material having a metal surface and a polymeric material surface, the metal surface (see Figure 1) having microstructured depressions with horizontal length and vertical length/structure depths in a micrometer range (as shown) and are at least partially filled with polymeric material (see Figure 5), so that metal surface regions of the microstructured depressions are at least partially covered directly with the polymer material surface of a joining partner; and wherein the microstructured depressions are at least blind depressions passing through the metal surface and have a thickness/vertical length/structure depth to horizontal length ratio; and at least one joining connection including at least one of adhesion/adhesive forces and covalent bonds between the metal surface regions of the microstructured depressions of the metal surface and the polymeric material (Figures 1 and 5 and Paragraphs 0002, 0033, 0048, and 0050).  
As to the limitations in claim 20 of “diameters” and “holes”, Kose forms depressions (e.g. using a pulsed laser) without requiring depressions of any particular shape other than to refer to circular shape as taught by Ikeda (Paragraph 0002) wherein it is known in the same art as taught by Ikeda the formed depressions (e.g. using a pulsed laser) are holes having a diameter (Figures 3, 4(a), and 5(b) and Paragraphs 0015, 0016, and 0022).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the depressions taught by Kose have the shape of holes, i.e. have diameters, as a simple substitution of one shape known in the art to yield predictable results as evidenced by Ikeda.
prima facie case of obviousness exists (e.g. having a thickness of 100 to 1,000 µm and a diameter of 1 to 1,000 µm as optionally suggested by Ikeda) and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see Kose described above suggesting a thickness to diameter ratio of about 4) and further there is no evidence of record showing criticality of the claimed range and Kose does not teach away from the claimed range (See MPEP 2144.05).
As to the limitation in claim 20 of “metal surface regions of the microstructured depressions include nanostructures”, Kose does not expressly teach the microstructured depressions further include nanostructures wherein it is well understood in the same art of hybrid composite material having a metal surface (3) and a polymeric material surface to ensure improved adhesion between the surfaces that is reliably and permanently tight by nanostructures (9), in addition to the microstructures (8), are overlaid over the microstructures formed on the metal surface (e.g. using a pulsed laser) as taught by Maier (Figures 1-3 and Paragraphs 0008, 0010, 0013, 0026, and 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the metal surface regions of the microstructured depressions taught by Kose as modified by Ikeda include nanostructures 
Regarding claim 21, Kose teaches the polymeric material surface comprises for example thermoplastic, i.e. a polymer that may transition from a flowable phase to a solid phase (Paragraphs 0014 and 0020).  
Regarding claim 22, Kose teaches the polymeric material surface comprises a hybrid material including a polymeric material matrix containing at least one of a fiber, solid particles or a dispersed content (Paragraphs 0021-0023).  
Regarding claim 23, the claims are directed to a product wherein the patentability of a product does not depend on its method of production (See MPEP 2113).  The microstructured and the nanostructured depressions taught by Kose as modified by Ikeda and Maier are capable of having been provided in the metal surface by removal with a pulsed laser (including as evidenced by Kose, Ikeda, and Maier teaching the same).  
Regarding claim 24, the claims are directed to a product wherein the patentability of a product does not depend on its method of production (See MPEP 2113).  The metal surface regions taught by Kose as modified by Ikeda and Maier are capable of having been covered with a surface of the polymeric material which is flowable and subsequently solidifies (including as evidenced by Kose at paragraph 0050).  
Regarding claim 25, the microstructured depressions as shown in Figures 1 and 5 of Kose and Figures 3-5 of Ikeda that are overlaid with nanostructures as shown in Figure 2 of Maier (see also paragraphs 0004 and 0013 of Maier) are considered to result in at least a part of the microstructured and nanostructured depressions taught by Kose as modified by Ikeda and Maier have microstructured metallic surface regions joined to the polymeric material surface by a form-fitting connection (see Figure 5 of Kose), and an adhesive bonding surface connection between the nanostructures on the metallic 
Regarding claim 29, Maier (and thus Kose as modified by Ikeda and Maier) does not expressly teach at least one of the adhesion forces and covalent bonding forces acting between nanostructured metallic surface regions of the microstructured depressions and the polymeric material surface of the joining partner are increased by at least 10 % compared with metallic surface regions that do not include nanostructures, and the Office is unequipped to perform such a comparison.  However, the nanostructures as taught by Maier are consistent and in agreement with the instant claims and specification both in how they are provided such as by removal with a pulsed laser (Paragraph 0011 and instant claim 23) and in resulting structure (see Figure 2 of Maier and Figure 2a of the instant invention) so that just as in the instant invention at least one of the adhesion forces and covalent bonding forces acting between nanostructured metallic surface regions of the microstructured depressions and the polymeric material surface of the joining partner are increased by at least 10 % compared with metallic surface regions that do not include nanostructures so is considered the same result in Kose as modified by Ikeda and Maier.  Alternatively, the following rejection is made in the event it is somehow considered Kose as modified by Ikeda and Maier do not necessarily teach the limitations of the claim as set forth above.  Maier teaches the nanostructure is to be situated in a way that it is located on the microstructure to produce a surface structure ensuring the improved adhesion (Paragraph 0008) and 
Regarding claim 30, the depressions taught by Kose (Paragraph 0033) and Ikeda (Paragraph 0015) have dimensions between 1 µm and 1000 µm and the nanostructures as taught by Maier have dimensions between 100 nm and 1000 nm (Paragraph 0010).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kose, Ikeda, and Maier as applied to claims 20-25, 29, and 30 above, and optionally further in view of Heilmann.
Regarding claim 26, Maier (and thus Kose as modified by Ikeda and Maier above) does not expressly teach the nanostructures are spaced at periodic intervals over a flat area, and the Office is unequipped to test Kose as modified by Ikeda and Maier for this result.  However, the nanostructures as taught by Maier are consistent and in agreement with the instant claims and specification both in how they are provided such as by removal with a pulsed laser (Paragraph 0011 and instant claim 23) and in resulting structure (see Figure 2 of Maier and Figure 2a of the instant invention and further see Figure 5(b) of Ikeda including formed over a flat area) so that just as in the instant invention the nanostructures are spaced at periodic intervals over a flat area so is considered the same result in Kose as modified by Changes in Shape”) and optionally further such shape/configuration known to those of ordinary skill in the art of nanostructures overlaid over microstructures as evidenced by Heilmann.
Regarding claims 27 and 28, Maier (and thus Kose as modified by Ikeda and Maier above) does not expressly teach the microstructured depressions of the metal surface having nanostructures include microstructured depressions enlarged by at least a surface enlargement factor of 1.5 due to contact with the nanostructures and further the surface enlargement equals: 3 ± 0.5, and the Office is unequipped to test Kose as modified by Ikeda and Maier for this result.  However, the nanostructures as taught by Maier are consistent and in agreement with the instant claims and specification both in how they are provided such as by removal with a pulsed laser (Paragraph 0011 and instant claim 23) and in resulting structure (see Figure 2 of Maier and Figure 2a of the instant invention) so that just as in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aso et al. (U.S. Patent Application Publication 2012/0207982) disclosing a hybrid composite material having a metal surface and a polymeric material surface, the metal surface having microstructured depressions (Figures 1 and 2 and Paragraphs 0057 and 0058).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746